Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 8 line 13 - Pg. 9 line 3, filed 1/10/2022, with respect to claims 31-33 have been fully considered and are persuasive.  The U.S.C. 102/103 rejections of 11/10/2021 has been withdrawn. 
The claim objections of 11/10/2022 have been withdrawn. 
The U.S.C. 112 rejections of 11/10/2021 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 31 line 6, “rod-through” is replaced with “rod through”. It appears the hyphen is a typographical error. 
Reasons for Allowance
Claims 16-33 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 16, the prior art fails to disclose singly or in combination before the effective filing date, the claimed injection device.

Regarding independent claim 31, the prior art fails to disclose singly or in combination before the effective filing date, the claimed method of assembling an injection device.
The closest prior art of record is Tschirren (US Patent Pub. 20170136189). Tschirren teaches the method of assembling an injection device comprising the steps of: 
- providing a housing with a proximal end and a distal end of the housing having an insertion opening at its distal end, 
- inserting an actuation sleeve, a holding component, a plunger holder and a plunger rod through the insertion opening into the housing, 
wherein the holding component comprises a tubular portion having at least one first deflecting member and is partially disposed between the actuation sleeve and the plunger holder, 
wherein the plunger rod is positioned within and axially movable relative to the plunger holder such that the plunger holder is initially prevented from proximal axial movement towards the proximal end of the housing by the at least one first deflecting member interacting with the plunger holder.
Tschirren does not teach the plunger rod comprises a second deflecting member that prevents movement of the plunger rod relative to the plunger holder and wherein the second deflecting member deflects towards the central longitudinal axis when the plunger holder reaches a position following needle penetration such that the plunger rod is released.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783